


116 HR 506 IH: Hospital Competition Act of 2019
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 506
IN THE HOUSE OF REPRESENTATIVES

January 11, 2019
Mr. Banks (for himself and Mr. Westerman) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to increase hospital competition, and for other purposes.

 
1.Short titleThis Act may be cited as the Hospital Competition Act of 2019. 2.Hospital consolidation (a)Authorization of appropriationsThere is authorized to be appropriated $160,000,000 to the Federal Trade Commission to hire staff to investigate, as consistent with the Sherman Antitrust Act and other relevant Federal laws, anti-competitive mergers and practices under such laws to the extent such mergers and practices relate to providers of inpatient and outpatient health care services, as defined by the Secretary of Health and Human Services. 
(b)Medicare rates applied to certain HHI hospitals 
(1)In generalSection 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)) is amended— (A)in paragraph (1)— 
(i)in subparagraph (X), by striking and at the end; (ii)in subparagraph (Y), by striking the period at the end and inserting ; and; and 
(iii)by inserting after subparagraph (Y) the following new subparagraph:  (Z)subject to paragraph (4), in the case of a hospital in an urban area and with respect to which there is a Herfindahl-Hirschman Index (HHI) of greater than 4,000 and in the case of a hospital in a rural area and with respect to which there is Herfindahl-Hirschman Index (HHI) of greater than 5,000, to apply the reimbursement rate with respect to individuals (regardless of whether such an individual is entitled to or eligible for benefits under this title, but excluding individuals eligible for medical assistance under a State plan under title XIX) furnished items and services at such hospital that would be billable under this title for such items and services if furnished by such hospital to an individual entitled to or enrolled for benefits under this title.; and 
(B)by adding at the end the following new paragraph:  (4) (A)The requirement under paragraph (1)(Z) shall not apply in the case of a hospital in a hospital referral region if the HRR market share of such hospital (as determined under subparagraph (B)) is less than 0.15. 
(B)For purposes of subparagraph (A), the HRR market share of a hospital in a hospital referral region is equal to— (i)the total revenue of the hospital, divided by 
(ii)the total revenue of all hospital in the hospital referral region.. (2)Effective dateThe amendments made by this subsection shall apply with respect to items and services furnished on or after January 1, 2021. 
(c)Grants for hospital infrastructure improvement 
(1)In generalThe Secretary of Health and Human Services shall carry out a grant program under which the Secretary shall provide grants to eligible States, in accordance with this subsection. (2)UsesAn eligible State receiving a grant under this subsection may use such grant to improve the State hospital infrastructure and to supplement any other funds provided for a purpose authorized under a State or local hospital grant programs under State law. 
(3)Eligibility 
(A)In generalAn eligible State may receive not more than one grant under this subsection with respect to each qualifying criterion described in subparagraph (B) that is met by the State. (B)Eligible StateFor purposes of this subsection, the term eligible State means a State that meets any one or more of the following qualifying criteria: 
(i)The State does not have in effect any State certificate of need law that requires a health care provider to provide to a regulatory body a certification that the community needs the services provided by the health care provider. (ii)The State has in effect State scope of practice laws that— 
(I)allow advanced practice providers (such as nurse practitioners, advanced practice registered nurses, clinical nurse specialists, and physician assistants) to evaluate patients; diagnose, order, and interpret diagnostic tests; and initiate and manage treatments; or (II)provide that the only justification for limiting the scope of practice of a health care provider is safety to the public. 
(iii)The State does not have in effect any State laws that require managed care plans to accept into the network of such plan any qualified provider who is willing to accept the terms and conditions of the managed care plan. (iv)The State does not have in effect a law that prohibits health insurers from directing policy-holders to lower-cost options through unsolicited recommendations. 
(4)FundingThere is authorized to be appropriated to carry out this subsection $1,000,000,000 for each of the fiscal years 2019 through 2028. Funds appropriated under this paragraph shall remain available until expended. 3.Off-campus provider-based department Medicare site neutral payment (a)In generalSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection: 
 
(x)Off-Campus provider-Based department site neutral payment 
(1)In generalWith respect to items and services furnished in an off-campus provider-based department, payment under this section for such items and services shall be the amount determined under the fee schedule under section 1848 for such items and services furnished if furnished in a physician office setting. (2)Off-campus provider-based departmentFor purposes of this subsection, the term off-campus provider-based department has such meaning as specified by the Secretary. . 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to items and services furnished on or after January 1, 2021. 4.Repealing shared savings incentives from Medicare shared savings program (a)In generalSection 1899 of the Social Security Act (42 U.S.C. 1395jjj) is amended— 
(1)in subsection (a)(1)— (A)by striking subparagraph (B); and 
(B)by striking  such program— 
(A)groups of providers and inserting  such program, groups of providers;  
(2)in subsection (b)(2)— (A)in subparagraph (C), by striking that would allow the organization to receive and distribute payments for shared savings under subsection (d)(2) to participating providers of services and suppliers; and 
(B)in subparagraph (E)— (i)by striking the implementation and inserting and the implementation; and 
(ii)by striking , and the determination of payments for shared savings under subsection (d)(2);  (3)in subsection (d)— 
(A)in paragraph (1)— (i)in subparagraph (A), by striking except and all that follows through the period at the end; and 
(ii)by striking subparagraph (B); and (B)by striking paragraph (2); and 
(4)in subsection (g), by striking paragraph (4) and redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively. (b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2021. 
5.Price transparencySection 1866 of the Social Security Act (42 U.S.C. 1395cc), as amended by section 2, is further amended— (1)in subsection (a)(1)— 
(A)in subparagraph (Y), by striking and at the end; (B)in subparagraph (Z), by striking the period at the end and inserting ; and; and 
(C)by inserting after subparagraph (Z) the following new subparagraph:  (AA)in the case of a hospital, to comply with the requirement under subsection (l).; and 
(2)by adding at the end the following new subsection:  (l)Requirement relating to publishing certain hospital prices (1)In generalFor purposes of subsection (a)(1)(AA), the requirement described in this subsection is, with respect to a hospital and year (beginning with 2021), for the hospital to publicly post, through the system established under paragraph (3), for each service included in the list published under paragraph (2) for such year, the volume-weighted average price charged by the hospital to— 
(A)individuals enrolled during such year in group health plans or health insurance coverage offered in the individual or group market (as such terms are defined in section 2791 of the Public Health Service Act); and (B)individuals who are not enrolled in any health insurance coverage or health benefits plan and individuals who are enrolled in such coverage or plan but such coverage or plan does not provide benefits for the service.  
(2)ServicesFor purposes of subsection (a)(1)(AA) and this subsection, the Secretary shall, for 2021 and each subsequent year, publish a list of the 100 services that are the most highly utilized in a hospital-based setting. (3)Standardized digital reporting systemNot later than January 1, 2021, the Secretary shall establish a standardized digital system for purposes of paragraph (1).. 
6.Repeal of health care reform provisions limiting Medicare exception to the prohibition on certain physician referrals for hospitalsSections 6001 and 10601 of the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 684, 1005) and section 1106 of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152; 124 Stat. 1049) are repealed and the provisions of law amended by such sections are restored as if such sections had never been enacted.  